PER CURIAM.
The petition for rehearing is granted. The original opinion is withdrawn and we substitute the following opinion:
Appellant challenges the propriety of an order granting a summary judgment. Our review of the record filed in this case leads us to conclude that the appellees, as the movants, failed to negate the existence of genuine issues of material fact. Consequently, the summary judgment is reversed and the cause remanded for further proceedings. See Landers v. Milton, 370 So.2d 368 (Fla.1979).
LETTS, HURLEY and DELL, JJ., concur.